      Case 1:18-cr-00006-DLC Document 146 Filed 10/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                -v-                   :               18cr00006 (DLC)
                                      :
 ERNESTO LOPEZ,                       :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On September 16, 2020, defendant Ernesto Lopez, proceeding

pro se, requested that the Court appoint him counsel to assist

him in making a motion for compassionate release pursuant 18

U.S.C. § 3582(c)(1)(A). 1    An Order of September 25 directed Lopez

to submit Form “CJA 23,” entitled “Financial Affidavit,” which

is used by courts to determine eligibility for assigned counsel.

Lopez submitted the Financial Affidavit on October 6. 2

Accordingly, it is hereby

     ORDERED that that C.J.A. counsel on duty this date, Jessica

Masella and John Hillebrecht, are appointed to represent the

defendant in making this petition.




1 The September 16 petition was received and docketed by this
Court on September 23.

2 The October 6 affidavit was received and docketed by this Court
on October 26.
         Case 1:18-cr-00006-DLC Document 146 Filed 10/26/20 Page 2 of 3



     IT IS FURTHER ORDERED that Lopez’s brief in support of his

petition shall be filed by December 4, 2020.           The Government

shall submit any response by January 8, 2021.

     SO ORDERED:

Dated:       New York, New York
             October 26, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       2
      Case 1:18-cr-00006-DLC Document 146 Filed 10/26/20 Page 3 of 3



Copy mailed to:
Ernesto Lopez (79719-054)
FMC ROCHESTER
FEDERAL MEDICAL CENTER
P.O. BOX 4000
ROCHESTER, MN 55903
